DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the carbon materials" (plural) in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, which claim 2 depends from, recites “a carbon material” (singular, line 3), “a first layer…includes the carbon material” (singular, lines 5-6) and “a second layer…includes the carbon material” (singular form, lines 8-9). Thus, there is no antecedent basis for a plurality of carbon materials. Claim 3 is also rejected due to dependency on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2010165471A), cited in the Information Disclosure Statement (IDS). The English translation of Takano et al. provided by applicant is cited below.
Regarding Claim 1, Takano et al. teaches a negative electrode for a nonaqueous electrolyte lithium secondary battery comprising a current collector (Para. [0007]) an active material layer (i.e. a mixture layer) including a first layer including silicon powder (i.e. an Si-containing compound), carbon material, and polyimide as binder resin (i.e. a first binder) disposed on the copper foil current collector (Para. [0047]) and a second layer comprising a conductive carbon material and a second binder (Para. [0010]) wherein the second layer is coated on the first layer (Para. [0029],  [0050]).
Takano et al. does not explicitly teach a mass ratio of the first and second layers.
However, Takano et al. teaches the first layer has a thickness of 18 micrometers and the second layer has a thickness of 7 micrometers (Para. [0047], [0050]), in order for the negative electrode to achieve high charge/discharge characteristics (Para. [0012], [0013]) and further teaches too low of a thickness of the would not obtain a 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Takano et al. does not explicitly teach polyacrylic acid as the binder in the first layer.
However, Takano et al. teaches a polyimide as a binder in the first layer (Para. [0047]) and further teaches the binder in the second layer includes polyacrylic acid (Para. [0027]) and thus, recognizes that polyacrylic acid is a known binder resin in negative electrode mixture layers for nonaqueous electrolyte secondary batteries in the prior art. Therefore, because polyacrylic acid and polyimide were art-recognized-equivalents as binder resins in negative electrode mixture layers at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyacrylic acid for polyimide in the first layer. See MPEP §2144.06.
Additionally, the substitution of polyacrylic acid binder for the polyimide binder in the first layer would achieve the predictable result of providing adhesion as a binder 
Regarding Claim 4. Takano et al. teaches all of the elements of the negative electrode in claim 1 as explained above.
Takano et al. further teaches lithium secondary battery comprising a positive electrode and nonaqueous electrolyte (Para. [0007]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2010165471A) in view of Sawa et al. (JP 2015232921A), cited in the IDS. The English translations of Takano et al. and Sawa et al. provided by applicant are cited below.
Regarding Claim 2, Takano et al. teaches all of the elements of the current invention in claim 1 as explained above.
Takano et al. further teaches the carbon material in the negative electrode is graphite (Para. [0050]).
Takano et al. does not explicitly teach the carbon materials contained in the first layer and the second layer differ from each other. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer to incorporate the teaching of a first and second mixture layer wherein the carbon materials differ from each other (i.e. the first layer includes amorphous carbon and the second layer includes graphite), as it would provide improved adhesion in the as amorphous carbon has a large specific surface are that allows for more binder to be disposed in the first layer, and separation of the first and second mixture layers from the current collector can be suppressed (Para. [0016]). There is a reasonable expectation of success of incorporating the silicon particles coated with amorphous carbon as Takano et al. also teaches silicon particles in the first layer (Para. [0018], [0047]).
Additionally, the carbon materials contained in the first layer and the second layer differing from each other is obvious to try, as only a finite number of options/solutions exist. The carbon materials contained in the first layer and the second layer may either be (1) the same or (2) different, wherein any of these options/solutions would yield a predictable result of a conductive carbon material in negative electrode mixture layers in nonaqueous electrolyte batteries. An "obvious to try" rationale may support a conclusion .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2010165471A) in view of Sawa et al. (JP 2015232921A) as applied to claim 2 above, and further in view of Fuse et al. (JP 2010251126A), cited in the IDS. The English translation of Fuse et al. provided by applicant is cited below. 
Regarding Claim 3, Takano et al. as modified by Sawa et al. teaches all of the elements of the current invention in claim 2 as explained above.
Takano et al. and Sawa et al. do not explicitly teach a tap density of carbon material in the negative electrode.
However, Fuse et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0022]) wherein a negative electrode active material layer is formed comprising an negative active material, conductive material and binder (Para. [0084]) wherein the tap density of the composite carbon material is 0.50 g/cm3 or more and 1.20 g/cm3 or less (Claim 2, Para. [0053]) and an example wherein the carbon material has tap density of 0.85 g/cm3 (i.e. within the claimed range) (Para. [0142], Table 1).
 to incorporate the teaching of the tap density of 0.85 g/cm3  of Fuse et al., as this tap density would provide rapid charge/discharge characteristics (Para. [0142], Table 1). 
Additionally, Toru et al. teaches when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult. Thus, the teaching of a tap density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the tap density is optimization involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 7 of copending Application No. 16/640,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of copending Application No. 16/640,216 teaches all of the elements of claims 1 and 2 in the instant application.
Claim 4 of copending Application No. 16/640,216 teaches all of the elements of claims 3 in the instant application.
Claim 7 of copending Application No. 16/640,216 teaches all of the elements of claims 4 in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of copending Application No. 16/757,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of copending Application No. 16/757,654 teaches all of the elements of claims 1, 2 and 4 in the instant application.
Claim 5 of copending Application No. 16/757,654 teaches all of the elements of claims 3 in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729